 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociated Day Care Services of MetropolitanBoston, Employer-Petitioner and District 65,International Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, AFL-CIO. Case 1-UC-36515 March 1984DECISION ON REVIEW AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 19 April 1982 the Regional Director forRegion I issued a Decision and Clarification ofBargaining Unit in the above-captioned proceedingin which he found that employees occupying thenewly created position of administrative assistantwere not confidential employees and should be in-cluded in the existing bargaining unit. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, theEmployer filed a timely request for review con-tending, inter alia, that the Regional Director madeerroneous factual findings and departed from Boardprecedent in concluding that the administrative as-sistants were not confidential employees.By telegraphic order dated 20 May 1982 theBoard granted the request for review. Thereafter,the Union filed a brief on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding with respect to the issue underreview, including the brief of the Union, and makesthe following findings.The Employer, which has a central office locat-ed in Boston, Massachusetts, provides day careservices for children at seven day care centers inthe Boston metropolitan area.' On 26 December1979, in Case l-RC-16614, the Union was certifiedas the exclusive bargaining representative of theemployees in the following unit:All regular full-time and regular part-timeteachers, social workers, teaching assistants,neighborhood workers, cooks, assistant cooks,housekeepers, office clerical employees andcustodial and maintenance employees em-ployed at the Employer's eight (8) metropoli-tan Boston locations, specifically the CentralOffice, 7 Marshall Street, Boston, Children'sCommunity Corner, 185 Shurtleff Street, Chel-sea, Children's Day Care Center of Cam-bridge, 245 Columbia Street, Cambridge, Patri-i Member Hunter finds that the assertion of jurisdiction appears war-ranted on the limited facts here. He also notes that no party has raisedthis issue.cia M. Hassett Day Care Center, 274 Mt.Vernon Street, Dorchester, Jamaica Plain DayCare Center, 962 Parker Street, Jamaica Plain,Ruggles Street Mission Hill Day Care Center,38 St. Alphonsus Street, Roxbury, SunnysideDay Nursery, 320 Dudley Street, Roxbury,and Gilday Day Care Center, 21 James Street,Roxbury, but excluding educational associates,social work associates, nutrition associates,temporary, substitute and casual employees,limited part-time employees (less than sixteen(16) hours per week), student teachers, execu-tive and managerial employees, confidentialemployees, all other employees, guards and su-pervisors as defined in the Act.Thereafter, the Employer and the Union enteredinto a collective-bargaining agreement effectivefrom October 1980 through 30 June 1982, coveringthe certified bargaining unit. There are about 90employees in the bargaining unit.The Employer seeks to clarify the bargainingunit to exclude the newly created position of ad-ministrative assistant on the ground that it is confi-dential. The Union contends that the Regional Di-rector was correct in clarifying the unit to includethe administrative assistants because they are notconfidential employees.On or about 6 October 1981 the Employer noti-fied the Union that it intended to create the newposition of administative assistant, to abolish the ex-isting unit position of center secretary, and toreduce the number of social workers and neighbor-hood workers employed at the centers. The Em-ployer informed the Union that it planned to havethe new administrative assistants take over all thejob duties of the center secretaries, who had func-tioned mainly as receptionists and had also per-formed some typing, as well as many of the clericalfunctions previously performed by the social work-ers and neighborhood workers, such as filling outintake and reassessment forms for the centers' cli-ents. The Employer, however, took the positionthat the administrative assistants should be ex-cluded from the unit as confidential employees be-cause, in addition to performing duties previouslyassigned to unit employees, they would also typeand file confidential material for the center direc-tors and would be responsible for maintaining thecenters' personnel files, duties which the center di-rectors had previously been performing.2Betweena The record reveals that, since about March 1981, the Employer hadbeen considering the creation of a new position to perform some of thecenter directors' increasing administrative responsibilities. In late May1981, the Employer hired a new director of administrative services whoContinued269 NLRB No. 32178 ASSOCIATED DAY CARE SERVICES6 October and 8 December 1981, the Employerand the Union met several times to discuss theduties of the new position and whether it would beincluded in the unit, but they were unable to reachagreement on unit inclusion. By a letter dated 11December 1981 the Employer notified the Unionthat, in light of the impasse reached in their discus-sions, it intended to proceed with its plans to fillthe new position of administrative assistant as dis-cussed during their meetings and that it still consid-ered this position a confidential one which shouldbe excluded from the unit. Between 18 January and26 January 1982 the Employer hired seven adminis-trative assistants.Six of the new administrative assistants work atday care centers. The job description for their posi-tions states:Under the Center Director's supervision, is re-sponsible for the accurate and timely mainte-nance of all administrative, programmatic andconfidential personnel records and systems ofthe center. Performs receptionist functions,typing, filing and clerical duties. Completes re-quired intake and reassessment forms for allconsumers.The seventh administrative assistant works at thecentral office. The job description for her positionstates:Under the Director of Administrative Serv-ices' supervision, is responsible for the accu-rate and timely maintenance of all administra-tive, programmatic and confidential personnelrecords and systems of the Central Office. Per-forms receptionist and bookkeeping functions,typing, filing and clerical duties. May be sub-stitute for center Administrative Assistant.The parties stipulated that the center directorsare managerial employees. The record reveals thateach of the day care centers has a center directorwho oversees the operations of that center, super-vises from 9 to 15 unit employees, hires and firesemployees, disciplines employees, and handles first-step grievances arising under the contract. Thecenter directors report directly to the executive di-was requested by the executive director to concentrate on updating andreorganizing the system for maintaining personnel records. Finally, inAugust 1981, the Massachusetts Department of Social Services orderedthe Employer to submit a new proposal covering all its programs whichwould, inter alia, reduce costs by eliminating any social services forwork-related day care.I Notices announcing the availability of these new positions wereposted at all of the centers. One center secretary and two other unit em-ployees were among the applicants for the position. The former centersecretary and one of the other unit employee applicants were selected asadministrative assistants; however, as of the date of the hearing in thiscase, the former center secretary had resigned from her new position asadministrative assistant and had been replaced.rector; attend weekly management meetings at thecentral office; participate in the formulation ofmanagement proposals for collective bargaining;and attend all collective-bargaining sessions withthe Union. It is also undisputed that the director ofadministrative services is a managerial employee.The record reveals that she works at the centraloffice and is responsible for designing, implement-ing, and overseeing the budget, finance, fund man-agement, personnel, payroll, contract and grant de-velopment, and all management information sys-tems, including data collection regarding food,equipment, and personnel. She coordinated the test-ing and hiring of the new administrative assistantsand ran their training sessions. She has an assistantdirector of administrative services reporting to her,and she reports directly to the executive director.She attends the weekly management meetings atthe central office and participates in the formula-tion of management proposals for collective bar-gaining.It is well settled that the Board will exclude con-fidential secretaries from bargaining units only ifthose employees "assist and act in a confidential ca-pacity to persons who formulate, determine, andeffectuate management policies in the field of laborrelations."4This "labor nexus" test for excludingconfidential employees was upheld by the SupremeCourt in NLRB v. Hendricks County Rural ElectricMembership Corp., 454 U.S. 170 (1981). In this case,it is clear that all of the administrative assistants,whose status as confidential employees is in dis-pute, work directly for admitted managerial em-ployees with labor relations responsibilities. Thus,the question is whether they assist and act in a con-fidential capacity to these managerial employees.The administrative assistants employed at daycare centers spend most of their time acting as re-ceptionists; opening and sorting the mail for deliv-ery; collecting data from clients, employees, andoutside sources; filing material which they haveeither collected themselves or received from thecenter directors; and typing any material the centerdirectors decide should be typed. The record re-veals that the administrative assistant employed atthe central office performs these same functions forthe director of administrative services, but alsodoes a substantial amount of bookkeeping. TheEmployer contends that, in performing these func-tions, the administrative assistants act in a confiden-tial capacity because they have access to or maytype documents relating to unit employees' person-nel files, minutes of the weekly management meet-4 B. F. Goodrich Co., 115 NLRB 722, 724 (1956); Kleinberg, Kaplan.Wolff Cohen & Burrows, PC., 253 NLRB 450 (1980).179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDings, management proposals for collective bargain-ing, and management grievance responses; partici-pate in grievance investigations; and substitute forthe center directors.Regarding unit employees' personnel files, therecord shows that the administrative assistants em-ployed at the day care centers have just finished acomplete updating of all personnel records, whichinvolved collecting personal data from all unit em-ployees and also data from outside sources, such asreferences from previous employers, credentialsfrom schools, certifications from licensing agencies,test results, or health records. In addition, they willbe responsible for collecting similar data in thefuture as to new employees. They have typed andfiled personnel evaluations, recommendations, anddisciplinary letters regarding unit employees; andthey routinely collect payroll, attendance, andscheduling data from unit employees. Because therecord shows that duplicate personnel records aremaintained at the central office for all unit employ-ees employed at the day care centers, it appearsthat the administrative assistant in the central officewould at least have filed all of the documents col-lected and typed by the other administrative assist-ants. The record also indicates administrative assist-ants have assisted in the hiring process for new em-ployees by typing and posting job vacancy notices,helping applicants fill out the application forms,and collecting data such as references.With respect to the minutes of the weekly man-agement meetings, the executive director testifiedthat he had informed the center directors theywere free to share these minutes with their admin-istrative assistants and to allow the administrativeassistants to maintain files of these minutes. Twocenter directors testified that they had shown theiradministrative assistants the minutes of all the man-agement meetings which had occurred in the 2months since the administrative assistants wherehired; however, during this period of time therewas no discussion of management proposals forcollective bargaining or of any other confidentiallabor relations matters at these meetings. The min-utes of these management meetings are taken andtyped by the executive secretary to the executivedirector, who is the only employee presently ex-cluded from the unit as a confidential employee.No management proposals concerning collectivebargaining have been formulated or presented sincethe administrative assistants were hired. In the past,I One center director testified that the administrative assistant at hercenter had sat in on two interviews which the center director held withapplicants for teaching positions, who were in fact hired; however, therecord does not indicate what function the administrative assistant per-formed at these interviews, i.e., whether she was present simply to collectdata on the applicants or to participate in the hiring decision.any written material regarding management's pro-posals for collective bargaining has been typed bythe executive director's executive secretary andeither handed out to the center directors at man-agement meetings or mailed to their homes. Theexecutive director testified, however, that now, be-cause of the hiring of the administrative assistants,any written material as to management proposalswould be sent to the centers, where the administra-tive assistants would open and file it.As to the grievance handling, the record estab-lishes that no grievances have been filed since theadministrative assistants were hired. Nevertheless,the evidence reveals that if a center director shouldchoose to answer a first-step grievance in writing,which is not required under the contract, the ad-ministrative assistant would type the answer.6Theadministrative assistants would also file all writtenmaterial regarding grievances. Further, the directorof administrative services testified that if a centerdirector wished to do so she could ask her adminis-trative assistant to investigate the facts underlyingan employee's grievance, e.g., by checking the em-ployee's personnel file to determine whether theemployee was actually entitled to more time off asclaimed. In connection with such an investigation,the center director could also request the adminis-trative assistant to be present at the meeting whena grievance is presented.Finally, the administrative assistants at the daycare centers regularly fill in for the center directorsduring the weekly management meetings andduring any other absences of the center directors,such as for illness. The record reveals that thecenter directors consider the administrative assist-ants to be "in charge" during their absences, butthat they leave detailed written staffing instructionsfor the administrative assistants and are often incontact with the administrative assistants on thseoccasions. In one instance when employees' time-sheets needed to be signed during a center direc-tor's absence, the administrative assistant involvedcalled the director of administrative services for in-structions and permission to do so.It is well established that mere access to confi-dential labor relations material such as personnel^ The contract provides that first-step grievances will be answered bythe employee's immediate supervisor, which would be the center directorfor employees at a day care center. The record indicates that in the pastgrievances have been answered both orally and in writing at the first stepand that, since the administrative assistants were hired, there has been nochange in the Employer's policy of leaving this within the discretion ofthe center director involved. The record is unclear as to whether the di-rector of administrative services is the immediate supervisor of any unitemployee and thus might be required to answer any first-step grievances,although the record does reveal that she has been asked by the executivedirector to provide information in connection with his handling ofsecond-step grievances.180 ASSOCIATED DAY CARE SERVICESfiles, minutes of management meetings, and griev-ance responses is not sufficient to confer confiden-tial status; even the typing of such material doesnot, without more, warrant a finding of confiden-tial status.7Thus, unless it can be shown that theemployee has played some role in creating the doc-ument or in making the substantive decision beingrecorded,8or that the employee regularly hasaccess to labor relations policy information beforeit becomes known to the union or employees con-cerned,9the Board will not find the employee tohave confidential status.'0Based on the record evidence, we find that theEmployer's administrative assistants are expectedto play a role in the investigation of grievanceswhich will affect the decision made by manage-ment on the merits of a grievance and that this issufficient to render them confidential employees.Furthermore, we find that they are expected toI See, e.g., Los Angeles New Hospital, 244 NLRB 960, 961 (1979); JohnSexton d Co, 224 NLRB 1341 (1976); ITT Grinnell Corp., 212 NLRB 734(1974); Chrysler Corp., 173 NLRB 1046, 1048 (1968).s See Postal Service, 232 NLRB 556, 558 (1978).g See Pullman, Inc., 214 NLRB 762, 763 (1974), and Weyerhaeuser Co.,173 NLRB 1170, 1172-73 (1968).10 Member Hunter finds it unnecessary to place any reliance on thisanalysis and the cases cited in fns. 7 through 9.have regular access to, and on occasion to type,memoranda concerning management proposals forcollective bargaining before these proposals arepresented to the Union; we also note that they willregularly see the minutes of the weekly manage-ment meetings at which management proposals forcollective bargaining will be discussed. While theadministrative assistants may spend relatively littleof their working time performing these duties, theamount of time devoted to labor relations mattersis not the controlling factor in determining confi-dential status." Accordingly, we shall exclude theclassification of administrative assistant from theexisting unit.ORDERIt is ordered that the certification in Case I-RC-16614 previously issued to District 65, InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America be clari-fied by specifically excluding the classification ofadministrative assistant.11 Reymond Baking Co, 249 NLRB 1100 (1980); Siemens Corp., 224NLRB 1579 (1976); West Chemical Products, 221 NLRB 250 (1975); Bech-tel Inc., 215 NLRB 906 (1974).181